This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Sung Kook Chun, to suspend the Respondent from the practice of law for thirty (30) days. The Court having considered the Petition, it is this 23rd day of March, 2018 **696ORDERED, that Respondent, Sung Kook Chun, be and he is hereby is suspended from the practice of law in the State of Maryland for thirty (30) days, effective May 3, 2018, for violating Rules *2241.5(a) and 8.1(b) of the Maryland Lawyers' Rules of Professional Conduct; and it is further
ORDERED, that, on May 3, 2018, the Clerk of the Court shall remove the name Sung Kook Chun from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).